Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff, a civil engineer employed by the New York State Department of Transportation, was in charge of a bridge *856reconstruction project on Erie County Route 531. While inspecting the job site, he was injured when he slipped and fell off a crude plank ramp leading from a bridge abutment to ground level over an excavation. He commenced this action against defendant Amadori Construction Co., Inc. (Amadori), the general contractor, and defendant K & M Contracting & Supply Co., Inc., a subcontractor, alleging common-law negligence and violations of Labor Law §§ 200, 240 (1), and § 241 (6).